DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Lee on 6/11/21.
The application has been amended as follows: 

Claims

 	1.	(Currently Amended)  A piston pump for a brake, comprising:
 	a piston moved by rotation of a motor cam, and installed in a piston housing so as to linearly move;

 	an airtight mounting part coupled to the end of the piston, and blocking the brake oil from moving between the piston and the sleeve;
 	a return spring having two axial ends contacted with the sleeve and the airtight mounting part, and elastically pressing the airtight mounting part toward the motor cam;
 	an inlet ball pressed toward the piston by an inlet spring installed in the airtight mounting part, and installed in contact with the airtight mounting part; and
 	a check valve installed at a position facing the sleeve, and configured to discharge the brake oil in the sleeve to the outside of the sleeve when the pressure of the brake oil rises,
 	wherein the piston comprises:
 	 	a piston body having an inner passage through which the brake oil is moved; and
 		an insertion protrusion extended from the piston body toward the airtight mounting part, and inserted into the airtight mounting part, and
 	wherein the airtight mounting part has a groove into which the insertion protrusion of the piston is inserted, wherein due to the insertion of the insertion protrusion, a width of the groove before the insertion protrusion is inserted into the groove is smaller than the width 

 	2.	(Cancelled)  


 	a mounting body supporting the inlet spring;
 	an inner member extended from the mounting body so as to be positioned in the insertion protrusion, and contacted with the inlet ball; and
 	an outer member extended from the mounting body so as to be positioned between the sleeve and the insertion protrusion, and blocking movement of the brake oil.

 	4.	(Original)  The piston pump of claim 3, wherein the airtight mounting part is made of a flexible material.

 	5.	(Original)  The piston pump of claim 3, wherein the inner member is connected to an end of the mounting body while forming a ring-shaped belt.

 	6.	(Original)  The piston pump of claim 3, wherein the insertion protrusion has an inclined surface formed on the inside thereof, facing the inner member, and the inner member is pushed by the inclined surface so as to be pressed against the inlet ball.

 	7.	(Original)  The piston pump of claim 1, wherein the check valve comprises:
 	a cap member installed in a shape to cover an end of the sleeve;
 	an outlet spring having one side inserted into the cap member; and


 	8.	(Currently Amended)  The piston pump of claim 7, further comprising an orifice flow path positioned between the cap member and the sleeve, and guiding the brake oil discharged to the outside of the sleeve through the discharge hole.

 	9.	(Currently Amended)  A piston pump for a brake, comprising:
 	a piston moved by rotation of a motor cam, and installed in a piston housing so as to linearly move;
 	a sleeve installed in a shape to cover an end of the piston, and having an inner space for storing brake oil moved from the piston;
 	an airtight mounting part coupled to the end of the piston, and blocking the brake oil from moving between the piston and the sleeve;
 	a return spring having two axial ends contacted with the sleeve and the airtight mounting part, and elastically pressing the airtight mounting part toward the motor cam; and
 	an inlet ball pressed toward the piston by an inlet spring installed in the airtight mounting part, and installed in contact with the airtight mounting part,
 	wherein the piston comprises:
 		a piston body having an inner passage through which the brake oil is moved; and
 		an insertion protrusion extended from the piston body toward the airtight mounting part, and inserted into the airtight mounting part, and
due to the insertion of the insertion protrusion, a width of the groove before the insertion protrusion is inserted into the groove is smaller than the width 

 	10.	(Cancelled)  

 	11.	(Currently Amended)  The piston pump of claim 9, wherein the airtight mounting part comprises:
 	a mounting body supporting the inlet spring;
 	an inner member extended from the mounting body so as to be positioned in the insertion protrusion, and contacted with the inlet ball; and
 	an outer member extended from the mounting body so as to be positioned between the sleeve and the insertion protrusion, and blocking movement of the brake oil.




Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1, 3-9, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-W 9-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746                                                                                                                                              /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746